DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the prior art on record does not teach or fairly suggest the limitations: “providing the computer data sequence into a network configured to convert the computer data sequence from a high-dimensional space to a low-dimensional space; processing the computer data sequence in the low-dimensional space to generate an approximately Gaussian distribution; evaluating the processed computer data sequence converted to the low dimensional space relative to the approximately Gaussian distribution to determine whether the computer data sequence is likely malicious or likely benign; and providing an output indicating whether the computer data sequence is likely malicious or likely benign.” Claims 2-9 depend on claim 1 and are allowed with the same rationale thereto. 
With respect to claim 10, the prior art on record does not teach or fairly suggest the limitations: “providing a training computer data sequence into a network configured to convert the computer data sequence from a high-dimensional space to a low-dimensional space; processing the computer data sequence in the low-dimensional space to generate an approximately Gaussian distribution; evaluating the processed computer data sequence 
With respect to claim 16, the prior art on record does not teach or fairly suggest the limitations: “a neural network malware evaluation module comprising computer application instructions executable on the computerized device, the instructions when executed operable to evaluate a computer data sequence and to provide an output indicating whether the computer data sequence is likely malicious or likely benign, wherein the neural network malware evaluation module is further operable to convert the computer data sequence from a high-dimensional space to a low-dimensional space, to process the computer data sequence in the low-dimensional space to generate an approximately Gaussian distribution, and to evaluate the processed computer data sequence converted to the low dimensional space relative to the approximately Gaussian distribution to determine whether the computer data sequence is likely malicious or likely benign.” Claims 17-20 depend on claim 16 and are allowed with the same rationale thereto. 

EXAMINER’S AMENDMENT

The application has been amended as follows:
In the claims:
16. (Currently Amended) A computerized device operable to identify malicious activity in a computer data sequence, comprising: 
a neural network malware evaluation module comprising a processor and a memory device having stored thereon executable instructions that, when executed by the processor, cause the neural network malware evaluation module to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435